Title: From James Madison to Congress, 25 February 1815
From: Madison, James
To: Congress


                    
                        Washington February 25th 1815
                    
                    Peace having, happily, taken place, between the United States and Great Britain, it is desirable to guard against incidents, which, during periods of war in Europe, might tend to interrupt it: and, it is believed, in particular, that the navigation of American vessels exclusively by American Seamen, either natives, or such as are already naturalized, would not only conduce to the attainment of that object, but, also, to encrease the number of our Seamen, and, consequently, to render our Commerce and Navigation independent of the service of foreigners, who might be recalled by their Governments under circumstances the most inconvenient to the United States: I recommend the subject, therefore, to the consideration of Congress; and, in deciding upon it, I am persuaded, that they will sufficiently estimate the policy of manifesting to the world, a desire on all occasions, to cultivate harmony, with other nations by any reasonable accommodations, which do not impair the enjoyment of any of the essential rights of a free and independent people. The example on the part of the American Government will merit, and may be expected to receive, a reciprocal attention from all the friendly powers of Europe.
                    
                        
                            James Madison
                        
                    
                